The Assistant Attorney-General moves to dismiss this appeal on the ground that the recognizance is not sufficient to confer jurisdiction upon this court in that the same does not name the court in which appellant was convicted, nor does it state the amount of the punishment imposed by the verdict of the jury, as required by article 887 of the Code of Criminal Procedure and decisions of this court construing this article. An inspection of the recognizance shows that it is defective in this respect, wherefore the motion of the Assistant Attorney-General to dismiss is sustained, and the appeal is accordingly dismissed.
Dismissed. *Page 206